Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Tu et al (US 2019/0139438 A1) generally discloses a social interaction guidance system.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
tracking a behavior of a user operating the communication device; with the at least one processor, learning sequences and patterns from past uses of the communication device to predict with a certain confidence level that a next use of the communication device is related to non-compliant usage in terms of culture; and with the at least one processor, triggering an amelioration action based on use of the communication device, the one or more cultural characteristics rules, the tracked behavior, and the confidence level, the amelioration action comprising configuring the communication device based on the one or more cultural characteristics rules and the tracked behavior  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715